Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 1 of 33

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Raquel Margarita Cocom, Misc. No. l: 18~mc-00159
Petitioner, CASE IN OTHER COURT:
Raquel Margarita Cocom v. Ana'rey
v. Timofeev and Irina Timofeev,

No. 2:18-cv-02247-DCN (D.S.C.)
Department of Homeland Security,

Respondent.

 

 

PETITIONER’S MEMO IN SUPPORT OF HER
EXPEDITED MOTION 'I`O COMPEL COMPLIANCE WITH SUBPOENA

Petitioner Raquel Margarita Cocom is an indigent Belizean citizen Whose two-year-old
child has been abducted to the United States in violation of the Hague Convention on the Civil
Aspects of lnternational Child Abduction (the “Convention”) and the International Child
Abduction Remedies Act (“ICARA”), 22 U.S.C. §§ 9001-9011. After filing her petition seeking
her child’s return to Belize in the United States District Court for the District of South Carolina,
her counsel issued a subpoena duces tecum to the Department of Homeland Security (“DHS”)
seeking certain immigration records regarding her child and the other parties in advance of trial
scheduled for November 8, 2018.

Though the Subpoena is procedurally proper, complies with DHS’s Touhy regulations
under 6 C.F.R. § 5.41-49, and is supported by releases signed by all relevant parties, DHS has
failed to respond to the Subpoena or contact Petitioner’s counsel in the twenty-eight days since it
Was issued, all despite Petitioner’s counsel contacting DHS three separate times after the serving
of the Subpoena in an attempt to get DHS to respond.

Because trial in this expedited proceeding is quickly approaching, Petitioner is left With no

other option than to seek court intervention to ensure compliance Therefore, Petitioner has moved

Page l of 10

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 2 of 33

the Court under Fed. R. Civ. P. 45 to issue an order compelling DHS to comply with a subpoena
on an expedited basis and submits this memorandum in support of her entitlement to that relief.

Petitioner requests that the Court enter an Order compelling DHS to produce the discovery
requested in the Subpoena as soon as possible, but in any event, no later than November l, 2018.
At a minimum, Petitioner requests that the Court order DHS to respond in writing to this pending
motion as soon as possible, but in any event, no later than November l, 2018, because of the
exigencies caused by the Convention and ICARA’s mandate that international child abduction
actions be litigated as expediently as possible,

BACKGROUND

A. Underlying Litigation

In July 2017, Andrey Timofeev a/k/a Andre Timofeeva (“Timofeev”), a Russian national
living in Belize, requested permission from Petitioner to travel to the United States for two Weeks
with their two-year-old child, V.A.T (the “Child”). Timofeev told Petitioner that he did not intend
to permanently relocate the Child to the United States. Had he done so, Petitioner never would
have agreed to allow Timofeev to travel with the Child. Timofeev left Belize with the Child in
November 2017, and has not returned despite his prior agreement to do so, and despite Petitioner’s
repeated requests for the Child to return home. Petitioner is now convinced that the trip was
planned by Timofeev and the Child’s paternal grandmother, Irina Timofeev a/k/a Irina Timofeeva
(“Grandmother”) as a means of abducting the Child.

Petitioner filed the underlying action under the Convention and the ICARA seeking her

Child’s return to Belize on August l4, 2018.1 The District of South Carolina expedited the matter

 

1 Petitioner is proceeding in the District of South Carolina in forma pauperis through pro bono
counsel.

Page 2 of 10

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 3 of 33

as required by the Convention and ICARA, setting trial for November 8-9, 2018. (Consent
Scheduling Order, No. 2:18-cv-2247-DCN, Sept. lO, 2018, ECF No. 27.) By separate order, the
District of South Carolina authorized Petitioner to serve third-parties with subpoenas, specifically
certifying that information related to the parties’ immigration status and visas would be necessary
to determine issues related to the claims and defenses (Order, No. 2:18-cv-2247-DCN, Sept. lO,
2018, ECF No. 26.)

B. The Subpoena to DHS

On October l, 2018, Petitioner mailed the Subpoena to DHS, serving it on October 2, 2018,
by FedEx Overnight, signature required. (See Subpoena Package, Exhibit l.) lncluded with the
subpoena package is a cover letter addressed to DHS’s Office of General Counsel. As required by
DHS’s regulations passed under U.S. ex rel. Touhy v. Ragen, 340 U.S. 462 (1951), the letter with
the subpoena explained the nature of the subpoena and the reasons the documents sought by the
subpoena would be needed in the underlying action.

The subpoena seeks four categories of documents, all related to the immigration status of
the parties to the underlying action. First, the Subpoena seeks documents related to the
immigration statutes of Timofeev, Grandmother, and Child. Next, the Subpoena seeks documents
related to whether Timofeev, Grandmother, or Child have overstayed their visas. The Subpoena
also seeks records regarding Timofeev, Grandmother, and Child’s entry into the United States.
Finally, the Subpoena requests documents related to Timofeev, Grandmother, and Child’s
applications for asylum, work perrnission, and/or residency. Because the proceedings had been
expedited under the Convention and ICARA, the subpoena required compliance at the

undersigned’s Washington, D.C. office by October l6, 2018.

Page 3 of 10

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 4 of 33

The Subpoena included a copy of Rule 45(d) of the Federal Rules of Civil Procedure, which
permits Written objections on the condition that the “objection must be served before the earlier of
the time specified for compliance or 14 days after the subpoena is served.” DHS did not provide
any written objections before 14 days after the Subpoena was served. In fact, to date, DHS has
not provide any objections whatsoever, written or verbal.

C. Follow-up Correspondence Regarding the Subpoena

Since the issuance of the subpoena, Petitioner has corresponded With DHS three separate
times regarding the Subpoena. On October ll, 2018, Petitioner mailed a letter to DHS enclosing
a release signed by Timofeev authorizing DHS to release certain protected documents to Petitioner
and reminding DHS of the October 16, 2018 deadline under the Subpoena. (See Abee Ltr. To
DHS, Exhibit 2.) After the passage of the response deadline, Petitioner’s counsel called the Office
of General Counsel for DHS to leave a voicemail regarding the subpoena and again sent a letter to
DHS_this time by regular mail and email. (See Abee Ltr. to DHS, Oct. 17, 2018, Exhibit 3.)
The letter notes that DHS had missed the October 16, 2018 subpoena-response deadline and asks
for DHS to contact undersigned counsel to avoid the need for court intervention to enforce the
subpoena. (Id.) Despite not getting any response, Petitioner again contacted DHS by mail, email,
and phone on October 24, 2018. (See Abee Ltr. to DHS, Oct. 24, 2018, Exhibit 4.) To date,
Petitioner has not received a response

ARGUlV[ENT

Petitioner properly served a valid and enforceable subpoena on DHS on October 2, 2018.
DHS has not responded to assert any procedural or substantive objections. Regardless of DHS’s
failure to respond though, no privilege or other protection exhibits to excuse DHS from responding

to the Subpoena. Thus, the Court should compel DHS to respond to the subpoena.

Page 4 of 10

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 5 of 33

I. The Subpoena is procedurally proper.

A. The Subpoena complies with Rule 45.

Under Rule 45, the Subpoena states the court from which it was issued, the title of the
action and its civil-action number, commands DHS to produce designated documents, and sets out
the text of Rule 45. Fed. R. Civ. P. 45 (a)(l)(A). Additionally, in accordance With Rule 45(c), the
Subpoena requires compliance at 101 Constitution Avenue, NW, Suite 900, Washington, D.C.
20001, which is within 100 miles of DHS’s location and also Within this District. The Subpoena
also sufficiently describes the requested documents, as DHS should have no difficulty in
understanding what is requested. See United States v. American Tel. & Tel. Co., 461 F. Supp.
1314, 1340 (D.D.C. 1978). Finally, as evidenced by the proof of service included in the subpoena
package, the Subpoena was properly served under Rule 45(b).

While the subpoena may have set only a fourteen-day response deadline, a quick response
to the narrow subpoena is necessary given the underlying litigation. The Convention directs in
two separate provisions tha “[t]he judicial . . . authorities of Contracting States shall act
expeditiously in proceedings for the return of children” and should use “the most expeditious
procedures available.” Convention, art. 11, art. 2. ICARA also directs courts to act promptly in
adjudicating petitions under the Convention, See 22 U.S.C. §9001(a)(4). Thus, under the
mandates of the Convention and ICARA, expedited litigation procedures-including expediting

subpoena-response deadlines_are the rule, not the exception2 But in any event, the twenty-eight

 

2 For this same reason, Petitioner has asked that the Court expedite consideration of this motion
and to require DHS to file a response_or even contact counsel for the first time regarding the
Subpoena_by Wednesday, October 31, 2018, in a motion to expedite filed contemporaneously
with this motion.

Page 5 of 10

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 6 of 33

days from the issuance of the Subpoena until the filing of this motion is more than enough time

for DHS to respond to the subpoena, at all, especially given the narrow nature of the Subpoena.
Also, compliance of the subpoena was required in this district, so enforcement by this Court

is proper. See Fed. R. Civ. P. 45(d)(2)(B)(i) (permitting “the serving party may move the court for

the district where compliance is required for an order compelling production or inspection.”).
Therefore, the subpoena is procedurally proper, allowing the Court to enforce it here. It

should do so on an expedited basis.

II. The documents sought is relevant to the claims and defenses in the underlying
international child abduction and no privilege or statutory protection applies to the

documents sought.

A. Immigration status is relevant for the Court to determine the Child’s habitual
residence and to evaluate whether Petitioner consented to the abduction.

In ruling on a motion to compel, a court must consider whether the discovery requested is
relevant. In re Denture Cream Products Liability Litigation, 292 F.R.D. 120, 123 (D.D.C. 2013).
Courts follow “the same scope as provided in Rule 26(b), thus promoting uniforrnity,” to determine
whether discovery sought from a third-party is relevant. Advisory Committee Note to 1946
Amendment to Rule 45(b). Under Rule 26(b), relevance is liberally construed, and “[p]arties may
obtain discovery regarding any nonprivileged matter that is relevant to any party's claim or
defense.” Fed. R. Civ. P. 26(b)(1). Thus, “With respect to a Rule 45 subpoena a request for
discovery should be considered relevant if there is any possibility that the information sought may
be relevant to the claim or defense of any party” In re Denture Cream, 292 F.R.D. at 123.

Here, the discovery requested from DHS is relevant to the underlying litigation. The
requested records regarding lawful entry or presence in the United States are necessary for the
District of South Carolina to evaluate the prima facie case under the Convention and ICARA, As

the Fourth Circuit has explained, courts determining whether the prima facie case has been met

Page 6 of 10

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 7 of 33

generally must look to “all available evidence,” which can include “the citizenship status of the
parents and children[.]” See Maxwell v. Maxwell, 588 F.3d 245, 252 (4th Cir. 2009). While the
Court in Maxwell uses the term “citizenship status,” a closer look at the Fourth Circuit’s use of the
evidence in Maxwell confirms that the term is not limited only to the nationality or citizenship of
the parties, but is more akin to the “immigration status” of the underlying parties. For example,
the Fourth Circuit in Maxwell used “citizenship status” in a broad sense to include the existence
or absence of a visa and the type of visa held by the parents and the abducted child. Id. at 252
n.13. The Fourth Circuit gives as examples two cases which analyzed whether the abducting
parent had obtained a permanent or temporary visas for entry into the United States. Similar to
the present case, the District of South Carolina will be tasked with reviewing the “citizenship
status” of the parties and the abducted child, which would include whether Timofeev and the child
have visas, the type of those visas, the length of their validity, and how the two entered the country.

The immigration-related records will also assist the District of South Carolina in evaluating
whether return of the minor child to Belize is excused under the Convention’s consent and
acquiescence affirmative defense Under that affirmative defense, the court must determine
whether the left-behind parent consented prior to the removal of the child, or subsequently
acquiesced in the child remaining in the foreign country. Courts analyzing the defense must focus
on the petitioner’s subjective intent and post-abduction conduct evidencing that intent. Padilla v.
Troxell, 850 F.3d 168, 177 (4th Cir. 2017). ln Padilla, the Fourth Circuit analyzed how the child
entered the United States as a part of its determination of the scope of the left-behind parent’s
consent. Ia'. Here, the District of South Carolina has been asked to determine whether the left-
behind parent, Petitioner, consented to the abducting parent, Timofeev, removing the child to the

United States because Timofeev has raised the consent and acquiescence affirmative defense As

Page 7 of 10

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 8 of 33

a part of its determination, the District of South Carolina will need to analyze how Timofeev or
Grandmother applied for Timofeev and the Child’s visa to enter the United States, whether
Petitioner consented to the issuance of the visa, and the extent to Which the visa permitted
Timofeev and the child to remain in the country for an extended period of time

The immigration-related records will finally assist the District of South Carolina in
evaluating Whether it should exercise its discretion to order the return of the abducted child
notwithstanding the existence of an affirmative defense Alcala v. Hernandez, 826 F.3d 161, 175
(2016) (explaining that courts retain equitable discretion to order return under the Hague
Convention event where an affirmative defense has been proven); see also Lozano v. Alvarez, 572
U.S. at --, 134 S. Ct. 1224, 1236-40 (Alito, J., concurring). The State Department’s official
interpretation of the Hague Convention underscores the court’s interpretation of this discretionary
authority. See Hague Int’l Child Abduction Convention; Text and Legal Analysis (State Legal
Analysis), 51 Fed. Reg. 10494, 10509 (1986) (“The courts retain the discretion to order the child
returned even if they consider that one or more of the exceptions applies.”). Petitioner intends to
offer evidence related to the issuance of the visas and Timofeev’s entry into the United States with
the Child as support for the District of South Carolina exercising its discretion and ordering return.

Accordingly, the documents sought are relevant to both the claims and defenses of the
underlying litigation. Furthermore, the prompt production of the requested documents is critical,
as the underlying litigation is scheduled for a date certain trial on Thursday, November 8, 2018.

B. The materials sought are not protected by deliberative process privilege nor
the confidentiality provisions of the Immigration Nationath Act.

DHS has not even attempted to show that production of the documents requested would be
unduly burdensome or that the information is privileged lnstead, DHS has simply chosen not to

respond to the Subpoena, leaving Petitioner no choice but to file this motion. Despite DHS’s

Page 8 of 10

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 9 of 33

failure to respond, the Court must still determine whether a privilege or other protection applies to
the documents: “ln considering a motion to compel the production of discovery, Rule 45 requires
that district courts quash subpoenas that call for privileged matter or would cause an undue
burden.” In re Denture Cream Products Liability Litigation, 292 F.R.D. at 123.

Under the Irnmigration Nationality Act, “records . . . pertaining to the issuance or refusal
of visas or permits to enter the United States shall be considered confidential and shall be used
only for the formulation, amendinent, administration, or enforcement of the immigration,
nationality, and other laws of the United States. 8 U.S.C. § 1202(t). However, there is an
important exception allowing “copies of such records [to] be made available to a court which
certifies that the information contained in such records is needed by the court in the interest of the
ends of justice in a case pending before the court.” 8 U.S.C. § 1202(i)(l).

Here, the information requested by the Subpoena is needed “in the interest of the ends of
justice” in the underlying litigation. As previously mentioned, immigration status is a factor that
can be considered by the court regarding establishment of the Child’s habitual residence see
Maxwell v. Maxwell, 588 F.3d 245, 252 (4th Cir. 2009), and can also be used to under certain
affirmative defenses under the Hague Convention, see, e.g. Lozano v. Alvarez, 697 F.3d 41, 57
n. 16 (2d Cir. 2012) (considering immigration status under settled defense), a ’d on other grounds,
572 U.S. --, 134 S. Ct. 1224 (2014). Importantly, the Subpoena only seeks immigration-related
documents, not the reasoning or information behind DHS’s thought processes See Medina-
Hincapie v. Dep't ofState, 700 F.2d 737, 744 (D.C. Cir. 1983) (indicating a desire to keep the
decision-making process confidential). Finally, the District Court for the District of South
Carolina authorized the Subpoena pursuant to 8 U.S.C. § 1202(i)(1), and specifically noted that

the information will help “determine the merits of [Petitioner’s] international child abduction claim

Page 9 of 10

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 10 of 33

and defenses that may be raised by [Timofeev] under the Hague Convention.” (Order, No. 2:18-
cv-2247-DCN, Sept. 10, 2018, ECF No. 26.) Even Timofeev, one of the subjects of the subpoena,
joined in the motion requesting the District of South Carolina to make such a certification under
the lmrnigration Nationality Act. (Id.) Since then, both parties_Timofeev and Grandmother_
have signed releases authorizing DHS to provide the requested documentation involving their
immigration and related statuses, yet DHS has failed to respond.
CONCLUSION

Because the requested discovery is relevant to the underlying litigation and DHS has failed
to make a showing of undue burden or privilege, Petitioner respectfully requests an Order
compelling DHS to produce the discovery requested in the Subpoena. Petitioner requests that the
discovery be produced as soon as possible, but in any event, no later than November 1, 2018. At
a minimum, Petitioner requests that the Court order DHS to respond in writing to this pending
motion as soon as possible, but in any event, no later than November 1, 2018, because of the
exigencies caused by the Convention and ICARA’s mandate that international child abduction

actions be litigated as expediently as possible

NELSON MULLINS RILEY & SCARBOROUGH LLP

 

By: /s/ Thomas William McGee, III
Thomas William McGee, 111
Federal Bar No. 1022382
E-Mail: billy.mcgee@nelsonmullins.com
1320 Main Street/ 17th Floor
Post Office Box 11070 (29211-1070)
Columbia, SC 29201
(803) 799-2000

Attorneys for Raquel Margarita Cocom
Columbia, South Carolina
October 30, 2018

Page 10 of 10

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 11 of 33

EXHIBIT l

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 12 of 33

-
m N ELSON MUL LlNS NELsoN MuLLle RlLEY s. scARBoRouGl-l LLP
ATTORNEYS AND COUNSELORS AT LAW
Matthow A. Abee 1320 Maln Street | 17th F|oor
Admltted ln SC and NC Columbla, SC 29201
T 803.255.9335 T 803.799.2000 F 803.256.7500
matt.abee@nelsonmu||Ins.com nelsonmulllns.com

October 1, 2018
ua USPS and Federal Exnress. Signature Required

United States Department of Homeland Security
245 Murray Lane, SW

Mail Stop 0485

Washington, DC 20528-0485

Attn: General Counsel

RE: Subpoena for the Production of Docuinents
Raquel Margarita Cocom v. Andrey Timofeev and Irina Timofeev
Federal C/A No.: 2:18-cv-02247
Our File No.: 033999.01914

To whom it may concern:

Our firm represents Petitioner Raquel Margarita Cocom in the above-referenced expedited
proceeding under the Hague Convention on the Civil Aspects of International Child Abduction
(the “Hague Convention”) and the Inteinational Child Abduction Remedies Act, 22 U.S.C
§§ 9001-11 (“ICARA”). Enclosed please find a copy of a subpoena for records regarding other
parties to that action, Andrey Timofeev a/k/a Andre Timofeeva, DOB:_ and
Irina Timofeev a/k/a Irina 'l`imofeeva, DOB: unknown as Well as the minor child that is the subject
of this action,_ DOB: _ This subpoena has been issued
by the United States District Court for the District of South Carolina in this Hague Convention
action, which is currently scheduled for trial on November 7, 2018, in the Federal District Court
for the District of South Carolina, Charleston Division.

In making this expedited request, Petitioner has followed the Department of Homeland Security’s
Touhy regulations found in 6 C.F.R. §§ 5.41-5.49. As required by those regulations, 6 CFR
§ 5.45(a), Petitioner explains that thc nature and relevance of the official information sought is to
aid the Court in making necessary determinations under the Hague Convention and its
implementing legislation, ICARA. This information is needed to aid my client in her attempts to
obtain her child’s return to Belize. The information Will also assist the Court in making necessary
determinations under the Hague Convention and ICARA, Specifically, the information sought
will assist the Court in determining (1) the motivations for the international abduction of the child,
and the motivations for the wrongful retention of the child in the United States by the child’s father,

CALlFoRNlA | CoLoRAno | DlsrRlcr oF CoLuMBlA | FLoRlnA | GEoRGlA | MARvLAND | MAssAcHusEr'rs | NEw YoRK
NoRTH CARoLlNA | SouTH CARoLlNA | TENNEssF.E | WEsT VlRGlNlA

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 13 of 33

Andrey Timofeev, and her grandmother, Irina Timofeev; (2) Whether the wrongful retention is in
violation of my client’s rights of custody under Belizean law; (3) whether the Child may be in
danger because of the Wrongful retention; and (4) whether the Child should be returned to her
mother (and my client) under the Hague Convention and ICARA.

Unitcd States Courts of Appeals around the country routinely consider the immigration status of
an abducting parent in actions under Hague Convention, See, e.g., Maxwell v. Maxwell, 588 F.3d
245, 252 (4th Cir. 2009); Lozano, 697 F.3d at 57 n.l6, a]j"d on other grounds sub nom., 572 U.S.
--, 134 S. Ct. 1224 (2014); In re B. del C. S. B., 559 F.3d 999, 1001-02 (9th Cir. 2009); Herndndez
v. Pena, 820 F.3d 782 (5th Cir. 2016); Alcald v. Herndndez, 826 F.3d 161, 173 (4th Cir. 2016).

Despite its relevancy, Petitioner understands that thc other provisions of F ederal law may prohibit
the production of the information sought; however, no such prohibitions apply here For example,
the confidentiality requirements of the § 222(i) of the lmmigration and Nationality Act, 8 U.S.C.
§ 1202(t), are inapplicable because the information sought Will be used for the administration or
enforcement of the Hague Convention and its implementing legislation, ICARA. Specifically, the
requested information will assist the Federal District Court for the District of South Carolina to
determine Whether to return the abducted child to her country of habitual residence in conformity
with Hague Convention Article 3, even over the abducting parent’s objection under Article 12.
The District Court has already noted in its order (enclosed) that such information Will aid it in
resolving the issues presented by this case

Because of the urgency of this federal litigation, 1 would ask that you please respond as soon as
possible, but no later than October 16, 2018. l am available to discuss thc enclosed subpoena as
your schedule permits

Respectfully,

/'>%/4»¢1

Matthew A. Abee
MAA:khl
Enclosures
Cc: J on Mersereau, Esquire (Via USPS and email)
Brian G. Burke, Esquire (Via USPS and email)

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 14 of 33

AO 88B (Rev. 02/14) Subpoena to Produce Doeuments, Inl`orrnation, or Objects or lo Pemiit inspection ofPremises in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of South Carolina
Raque| Margarita Cocom

P/aintij_?`
V.

 

Civil Aetion No. 2518'°"'02247

Andrey Timofeev and lrina Timofeev
Defendam

 

SUBPOENA TO PRODUCE DOCUM.`ENTS, INFORMATION, OR OBJECTS
OR TO PERM_IT INSPECTION OF PREMISES IN A CIVIL ACTION

To_ The U.S. Department of Homeland Security, General Counse|
' 245 N|urray Lanel SW, Mail Stop 0485, Washington, D.C. 20528-0485

(Name of person lo whom this subpoena is dil'ecled)

d Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
doeuments, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material:

See ExhibitA

 

P]ace; Attn: Matthew Abee. Esq. Ne|son Mul|ins Ri|ey & Date and Time;
Scarborough, LLP, 101 Constitution Avenue, NW, Suite _
900l Washington, Dc 20001 1°'16/2018 4'°° pm

l:l Inspection of Premises.' YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party

may inspect, measiire, survey, photograph, test, or sample the property or any designated object or operation on it.

 

 

 

 

 

Place: Date and Time:

 

 

 

 

 

The following provisions ofFed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

CLERK OF COURT
OR

  

 

 

Signature of Clerk or Deputy Clerk attorney '.s' sign marc

 

The name, address, e-mail address, and telephone number ofthe attorney representing (name ofpar¢y) Raque| |Vlargan`ta
Cocom _ , who issues or requests this subpoena, are:

Maithew A. Abee, 1320 Main street 17th Fioor, columbiaI se 2520§03-255-9335; matt.abee@nelsonmuninsch

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of doeuments, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this ease before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 15 of 33

AO 88B (Rev. 02/14) Subpoena to Produce Documents, lnfomiation, or Objects or to Pemiit Inspection of Premises in n Civil Action (Page 2)

Civil Action No. 2518'°\/'02247

PROOF OF SERVICE
(TlrIs section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

l received this subpoena for (name ofindividual and rirle, ifany) U.S. Department of Homeland Security
on (date) 10/01/2018 .

2f1 served the subpoena by delivering a copy to the named person as follows: USPS and FedEx OVBmith tO
The U.S. Department of Homeland Security, Genera| Counse|, 245 Murray Lane, SW, Mai| Stop 0485,

 

Washington. D.C. 20528-0485 on (da¢e) ; or

 

EI I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$ _ 0.00

My fees are $ O-OO for travel and $ 0.00 for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

Date: 10/01/2°18 %/\»., M\.

Server 's signature

Kim Smith, Admlnistrative Assistant

Printed name and title

 

1 Nelson Mu||ins Ri|ey & Scarborough LLP
1320 Main Street, 17th F|oor
Co|umbia, SC 29201

Server 's address

Additional information regarding attempted service, ete.:

 

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 16 of 33

AO 88B (Rev. 02/14) Subpoena to Producc Documcnts, lnfomration, or Objccts or to Permit lnspcction of Prcmiscs in a Civi| Action(Pagc 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(l) Far a Trial, Henring, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles cf where the person resides, is employed, or
regularly transacts business in pcrson; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense

(2) For OtllerDlscovery. A subpoena may command:

(A) production oi`docurnerits, electronically stored inii)rmation, or
tangible things at aplace within 100 miles of where the person resides, is
employcd, or regularly transacts business iu pcrscii; and

(B) inspection of premises at thc premises to be inspected

(d) Protectlug a Person Subject to a Subpoena; Enl'oreement.

(l) Avoiriing Undue Burrlen ar Expense,' Srrnctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena The court for the discricl where compliance is required must
enforce this duty and impose nn appropriate sanction_which may include
lost earnings and reasonable attomey’s fees-on a party or attorney who
fails to comply.

(2) Command to Prodrr ce Materlals or Permit Inspectlon.

(A) Appearance Nat Required. A person commanded to produce
documents, electronically stored information, or tangible things, otto
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things otto permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all ofthe materials or to inspecting the prcmiscs_or to
producing electronically stored information in the form or forms requested
The objection must be served before the earlier ofthe time specified for
compliance or 14 days after the subpoena is served If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection

(ii) 'I'hese acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor n party’s officer ii'om
significant expense resulting from compliance

(3) erslring or Mod(f_'ying a Subpoena.

(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects n person to undue burden.

(B) Mren Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required niay, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert's opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an 11 lternalive. In the circumstances
described in Rule 45(d)(3)(B), the court mny, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the sewing party:

(i) shows n substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated

(e) Duties in Responding to a Subpoena,

(l) Prodllcl`ng Documents or Electronlcally Slored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documan
must produce them as they are kept in the ordinary course ofbusiness or
nrust organize and label them to con'espond to the categories in the demand.

(B) F arm for Prodrrclng Elecn'onically Stored ]nformatton Not Specl_/ied.
lfa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms

(C) Elcctronically Slored Information Produced in Only One Form. The
person responding need not produce the some electronically stored
information in more than one form.

(D) !naccessible Electronically Storedlrpformation. The person
responding need not provide discovery ol` electronically stored information
from sources that the person identities as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good causc, considering the limitations ofRule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Prlvllege or Protectiarr.

(A) lnformatr'on Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ll) describe the nature of the withheld documents, communicationsl or
tangible things in a manner t.hat, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) lnformation Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation matcrial, the person making the claim may notify any party
that received thc information ofthe claim and the basis for it. Attcr being
notificd, a party must promptly return, sequester, or destroy the specified
information and any copies it lias; must not use or disclose the information
until the claim is resolved; must lake reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information linder seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved

(g) Contempt.

The court for the district where compliance is required and also, after a
motion is transferred, the issuing court_may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

For access to subpoena materials, see Fed R Civ. P. 45(e) Committee Note (2013).

 

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 17 of 33

EXhibit A

to Subpoena for the Production ofDocuments to '
U.S. State Department, Department of Homeland Security, U.S. Customs and Immigration
Services
Raquel Margarita Cocom v. Andrey Timofeev and Irina Timofeev
Federal C/A No.: 2:18-cv-02247
Our File No.: 033999.01914

1) Any and all documentation establishin that Andre Timofeev a/k/a Andre Timofeeva
(Russian Passport No-; DOB :H, and Irina Timofeev a/k/a lrina
Timofeeva DOB: as well as the minor child that is the subject of this act'ion,

(Belize Passport No. - DOB:

currently residing in Marion, South Carolina, anchor Georgetown, South Carolina, are legal

immigrants to the United States and/or lawful permanent residents In the absence of any

records establishing the legal immigration status, please confirm their lack of status by
declaration of the absence of any rccords.

 
       
  

2) Any and all documentation establishing that Andrey Timofeev a/k/a Andre Timofeeva

(Russian Passport No DOB :_, and Irina Timofeev a/k/a lrina
Timofeeva DOB: as well as the minor child that is the sub`ect of this action,
earle Passport NO._ DOB: _,

currently residing in Marion, South Carolina, and/or Georgetown, South Carolina, have not
overstayed any Visa. In the absence of any records establishing the requested information,
please confirm the lack of status by declaration of the absence of any records.

3) Any and all documentation evidencing entry into and exit from the United States from
September l, 1998 to present b Andre Timofeev a/k/a Andre Timofeeva (Russian
Passport No. -; DOB: b and nina Timofeev a/k/a rrina

'I`imol`ceva DOB: as Well as the minor child that is the Sub'eet of this action,
<Benze Passport NO._; DOB: _,

currently residing in Marion, South Carolina, and/or Georgetown, South Carolina.

     
    
 

4) Any and all documentation evidencing an application for asylum, Work permission, or

residency in the United States filed b Andre Timofeev a/lc/a Andre Timofeeva (Russian
Passport No. DOB: *, and Irina Timofeev a/k/a Irina

'l`imot`eeva, DOB: as Well as the minor child that is the subject of this action,
tacha Passport No. - DOB: _,

currently residing in Marion, South Carolina, and/or Georgetown, South Carolina. In the
absence of any records establishing the requested information, please confirm the absence
of such an application by declaration of the absence of any records.

    
 
 
 
 

CH§ASJ&§UWAQQS§H'JQEMMEWU§HR)§LIS El'@r§l UQ§&S P@t@£gé@i%lf§?>

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA
CHARLESON DIVISION
Raquel Margarita Cocom, Civil Action No. 2:18-cv-02247-DCN
Petitioner,
vs. ORDER
Andrey Timofeev and Irina Timofeev,

Respondents.

 

 

This matter is before the court on the Joint Motion for Leave to Serve Subpoenas for the
Production of Documents on Non-Parties filed by Petitioner Raquel Margarita Cocom (“Mother”)
and Respondent Andrey Timofeev (“Father”). Father and Mother seek records regarding the
parties and the Child’s immigration status, the issuance of immigrant visas for the parties and the
Child, and other information regarding the claims in this matter from the U.S. Department of State
and U.S. Immigration and Custorns Enforcement, an agency of the Department of Homeland
Security, and other third-parties prior to the merits hearing in this matter. The parties do not ask
the Court to resolve any objections to the subpoenas preemptively, but just for leave to serve the
subpoenas The Court GRANTS the motion under Fed. R. Civ. P. 26 and 45.

The Court certifies that the information regarding immigration status that the parties seek
in this Hague Convention action is needed by the Court in the interest of the ends of justice in this
pending ease. See 8 U.S.C. § lZOZ(f)(l). The information sought Will help the Court determine
the merits of Mother’s international child abduction claim and defenses that may be raised by

Father under the Hague Convention.

Page 1 of 2

Ca§.€lélé\$d?@¢@@jé@d[l§’atd¥?@@m§!lblté Elllhf§/ MQél=&e P@l@£gé%@ilf §3

IT IS SO ORDERED.

 

David C. Norton
United States District Judge

September 10, 2018
Charleston, South Carolina

Page 2 of 2

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 20 of 33

EXHIBIT 2

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 21 of 33

-
ll l N E LSON M U L L l NS NELsoN MuLLle RILEY a scARBoRoueH LLP
ATTORNEYS AND COUNSELORS AT LAW
Matthew A. Abee 1320 Ma|n Slreet | 17th Floor
Admltted In SC and NC Co|umbla, SC 29201
T 803.255.9335 T 803.799.2000 F 803.256.`7500
matt.abee@nelsonmu|llns.com nelsonmul|lns.com
October ll, 2018
Via USPS

United States Department of Homeland Security
245 Murray Lane, SW

Mail Stop 0485

Washington, DC 20528-0485

Attn: General Counsel

R_E: Subpoena for the Production of Documents
Raquel Margarita Cocom v. Andrey Timofeev and Irina Timofeev
Federal C/A No.: 2:18-cv-02247
Our File No.: 033999.01914

To whom it may concem:

On October l, 2018, our firm served the Department of Homeland Security with a subpoena for
the production of documents in the above referenced case, Which I have included for your
reference Since that time, I have received a Certification of Identity from one of the subjects of
the subpoena, Andrei Timofeev. l am enclosing a copy of that form for your records in the hopes
that Mr. Timofeev’s authorization to release the requested information to our firm can accelerate
the Department’s response to the Subpoena, Which is due October 16, 2018. I am available to
discuss the enclosed subpoena or the Certiflcation of Identity as your schedule permits.

Respectfully,

/>ZM/z/¢.n

Matthew A. Abee
Enclosures

CALlFoRNlA | CoLoRADo | DlsTRlc'r oF CoLuMBlA | FLoRlDA | GEoRGlA| MARvLAND | MAssAcHusETTs | NEW YoRK
NoRTH CARoLlNA | SouTH CARoLlNA | TENNEssEE | WEsT VchlNlA

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 22 of 33

AO 888 (Rev. 02/|4) Subpoena to Produce Documenls, lnfonnnlion, or Objcels or lo Pem\il lnspection ofPremises in a Civil Aclion

UNITED STATES DIsTRICT COURT

 

 

for the
District of South Carolina
Raquel Margarita Cocom )
Plalnlw' )
v. ) Civil Action No. 2113'°"'02247
Andrey Timofeev and lrina Timofeev §
Def¢ndan! )

SUBPOENA TO PRODUCE DOCUMENTS, ]NFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To_ The U.S. Department of Homeland Security, Genera| Counse|
' 245 Murray La\nel SW, Mai| Stop 0485, Washington, D.C. 20528-0485

Wame of person lo whom this subpoena is dir¢cled)

6 Production: YOU ARE COM]VIANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material:

See ExhlbltA

 

plac¢; Attn: Matthew Abee, Esq. Nelson Mull`ins Ri|ey & Date and Time:
Scarborough, LLP. 101 Const|tution Avenue, NW, Sulte _
900l Washington, oc 20001 1°/16'2°18 4'°° P'“

 

 

 

 

IJ Inspection ofPl‘em!ses: YOU ARE COMl\IANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached~Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

CLERK OF CO URT
OR

  

 

 

Signamre of Cle)'k or Depul_‘y Clerk trorney’: sip ahrre

The name, address, e-mail address, and telephone number of the attorney representing (nam¢ ofpa,-;y) Raque| Margar|ta
Cocom , who issues or requests this subpoena, are:

Nlatthew A. Abee, 1320 Main Street. 17th F|oor, Co|umb|a, SC 29201; 803-255-9335; matt.abee@ne|sonmu||Ins.com

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of doeuments, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be selved on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

 

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 23 of 33

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Inl`onnation, or Objects or to Permit inspection of Premises in a Civi| Action (Page 2)

Civil Action No. 251 8'CV-C|2247

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

1 received this subpoena for (name ofindividual and rule, if any) U.S. Department of Homeland Security

on (dare) 1 0/01/2018 .

2f1 served the subpoena by delivering a copy to the named person as follows: USPS and FedEx OVernith to

 

The U.S. Department of Homeland Secur|ty, Genera| Counsell 245 Murray Lane. SW, Mal| Stop 0485,
Washington, D.C. 20528-0485 on (dare) ; or

 

Cl I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$ 0.00

My fees are $ 0.00 for travel and $ 0.00 for services, for a total of $ 0.00 _

I declare under penalty of perjury that this information is true.

Date= 1°/°1/2°18 -%M~ ML

Serve)"s signature

Kim Smith, Administrat|ve Assistant
Prlmed name and title
Nelson Mu||ins Ri|ey & Scarborough LLP
1320 Main Street, 17th F|oor
Columb|al SC 29201

Serv¢r 's address

Additional information regarding attempted service, etc.:

 

 

 

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 24 of 33

AO BBB (Rev. 02/|4) Subpoena to Produce Documentsl Infonnation, or Objecls or to Permit Inspcction ofPremises in a Civil Action(Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (c), and (g) (Effective 12/1/13)

(c) Pince of Complinnce.

(l) For a Trlul, Hearlllg, or Depo.rlllon. A subpoena may command a
person to attend a trial, heariug, or deposition only as follows:
(A) within 100 miles of where the person xesides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(l) is a party or a party's otiiccr; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For 0tllerDIscov¢ly. A subpoena may command:
(A) production of documents electronically stored infonnation, or
tangibe things ata place within 100 miles of where the person resides, is
employcd, or regularly transacts busine$ in person; and

(B) inspection of premises at the premises to be inspected

(d) Prote¢ting a Person Subject to a Subpoena; Enl'orcement.

(l) Avoi¢ilng Uuriue Burdeu or E>\peus¢; Sanctlous. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to thc
subpoena, The court for the district where compliance is required must
enforce this duty and impose 1111 appropriate sanction-which may include
lost earnings and reasonable attomey's fees-on a party or attomey who
fails to comply.

(2) Commami m Produce Marerlals or P¢rmll Inspec!lou.

(A) App¢m'ance Ncr Reqnoed. A person commanded lo produce
documents, electronically stored infonnation, or tangible lhings. or to
permit the inspection of premiscs, need not appear in person at the place of
production or inspection unless also conunanded to appear for a deposition,
hearing, or trial.

(B) Ob_/ecllvns. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting copying. tcsling. or
sampling any or all ofthe materials or to inspecting lite promises-or to
producing electronically stored information in the form or fomls requested
The objection must be Scrvcd boi`otc tile earlier ofthe time specified fur
compliance or 14 days utter tile subpoena is scr\red. Ifan objection is tundc,
the following rules apply:

(i) At any time, on notice to the commanded personl the serving party
may move the court for the district where compliance is required for un
order compelling production or inspection

(ii) ’i'hese acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party's officer ti'om
significant expense resulting from compliance

(3) Quaslting or Mad[[ying n Subpoena,

(A) Wh¢n R¢quired. On timely motion, the court for the district where

compliance is required must quash cr modify a subpoena that:

(l) fails to allow a reasonable time to comply;

(|i) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects aperson to undue burden.

(B) WhenP¢rmil/ed. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena ifit requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial infonnation; or

(ii) disclosing an unretained expert’s opinion or infonnation that does
not describe specific occurrences in dispute and results tiom the expert's
study that was not requested by a palty.

(C) .S}zec([ying Condilions as an Alle)~nallve. la the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying o subpoena, order appearance or pmduction under specified
conditions ifthe sewing pady‘.

{l} shows n substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(tl) ensures that the subpo-aed person will be reasonably compensated

(e) Duties in Responding to a Subpoena,

(l) Produclng Do¢'uments or Eleclrouically Slored lig/brutaliau. 'I`hese
rocedures apply to producing documents or electronically stored
foxmaticn:

(A) Dacumenls. A person responding to a subpoena to produce documents
mustproducc them as they arekeptin the ordinary course of business or
must organize and label them to correspond to the categories in thc demand.

(B) Formfor Producing Elech'onlcalbl Slored Iq/bmlalian Not S}Jec(fi¢d.
if a subpoena does not specify a form for producing electronically stored
informaticn, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or fonns.

(C) Elech onlcaliy Sloredlrg/b)'mation Produced' m Oniy One Fol '.m The
person responding need not produce the same electronically stored
infonnetion in more than one form

(D) lna¢:c¢sslbie E{¢ch‘anlcaliy Slored])v‘ormallon. The person
responding need not provide discovery of electronically stored information
from sources that the person identities as not reasonably accessible because
of undue burden or cost. Oo motion to compel discovexy or for a protective
order, the person responding must show that the information' 1s not
reasonably accessible because of undue burden or cost. If that showing' is
made, the court may nonetheless order discovery li'om such sources if the
requesting party shows good cause, considering the limitations ofRule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Clulmlug Prlvlleg¢ or Pral¢cliou.

(A) qubrmarion Wilhheid. A person withholding subpoenaed infommtion
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature ofthe withheld documents, communications or
tangible things in a maxmer that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) I)j/brmartan Produced. If intbnnalion produced in response to a
subpoena is subject to a claim of privilege or of protection ns
trial-preparation material, the person making the claim may notin any party
that received the information of the claim and the basis for it. Aher being
notlned, a party must promptly retuml sequester, or destroy the specified
intbnnaticn and any copies it has; mustnotuse or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
infommtion if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information mist preserve the information until the claim is
resolved

(g) Contempt.

'Ihe court for the district where compliance is required_and also, alter a
motion is transferred, the issuing court-may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(e) Committee Note (2013).

 

 

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 25 of 33

EXhibit A

to Subpoena for the Production of Documents to

U. S. State Department, Department of Homeland Security, U. S. Customs and Immigration

1)

2)

3)

4)

Services
Raquel Margarita Cocom v. Andrey Timofeev and Irina Timofeev
Federal C/A No.: 2:18-cV-02247
Our File No.: 033999.01914

Any and all documentation establishin that Andre Timofeev a/k/a Andre Timofeeva
(Russian Passport No. ' DOB: H, and Irina Timofeev a/k/a Irina

Timofeeva DOB: as well as the minor child that is the sub` ect of this action,
cea ccpa No.- DOB=_,

currently residing in Marion, South Carolina, audior Georgetown, South Carolina, are legal
immigrants to the United States and/or lawful permanent residents. In the absence of any
records establishing the legal immigration status, please confirm their lack of status by
declaration ofthe absence of any records.

   
 
 

 

Any and all documentation establishing that Andre Timofeev a/k/a Andre Timofeeva
(Russian Passport No. ' DOB : d, and Irina Timofeev a/k/a Irina

Timofecva, DOB: as well as the minor child that is the sub'ect of this action,
cce rasst so - DOB _

currently residing' in Marion, South Car olina, auditor Georgetown, South Carolina, have not
overstayed any visa. In the absence of any records establishing the requested information,
please confirm the lack of status by declaration of the absence of any records.

  
  
 

Any and all documentation evidencing entry into and exit from the United States ij.'om

September 1, 1998 to present 'e T` c a/k/a Andre Timofeeva (Russian
Passport No ; DOB: , and Irina Timofeev a/k/a Irina
Timofeeva, DOB: as well as the minor child that is the sub|`ect of tist action,

_(Belize Passport No- DOB:

currently residing in Marion, South Carolina, and/or Georgetown, South Carolina.

 
   

Any and all documentation evidencing an application for asylum, Work permission, or
residency in the United States filed b Andre Timofeev a/k/a Andre Timofeeva (Russian
Passport No. , and Irina Timofeev a/k/a Irina

Timofeeva, DOB: as well as the minor child that is the sub'ect of this actiorr,
ce c Passport N»_ DOB _

currently residing in Marion, South Carolina, and/or Georgetown, South Carolina. ln the
absence of any records establishing the requested information please confirm the absence
of such an application by declaration of the absence of any records.

 
  
 
 
 
 

 

 
 

 

 

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 26 of 33
2:18-cv-02247-DCN Date Filed 09/10/18 Entry Number 26 Page l of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROL]NA
CHARLESON DIVISION
Raquel Margarita Cocom, Civil Action No. 2:18-cv-02247-DCN
Petitioner,
vs. ORDER
Andrey Timofeev and Irina Timofeev,

Respondents.

 

 

This matter is before the court on the Joint Motion for Leave to Serve Subpoenas for the
Production of Documents on Non-Paities filed by Petitioner Raquel Margarita Cocom (“Mother")
and Respondent Andrey Timofeev (“Father”). Father and Mother seek records regarding the
parties and the Child’s immigration status, the issuance of immigrant visas for the parties and the
Child, and other information regarding the claims in this matter from the U.S. Department of State
and U.S. Immigration and Customs Enforcement, an agency of the Department of Homeland
Security, and other third-parties prior to the merits hearing in this matter. The parties do not ask
the Court to resolve any objections to the subpoenas preemptively, but just for leave to serve the
subpoenas. The Court GRANTS the motion under Fed. R. Civ. P. 26 and 45.

The Court certifies that the information regarding immigration status that the parties seek
in this Hague Convention action is needed by the Court in the interest of the ends of justice in this
pending case. See 8 U.S.C. § 1202(t)(1). The information sought will help the Court determine
the merits of Mother’s international child abduction claim and defenses that may be raised by

Father under the Hague Convention,

Page 1 of 2

 

 

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 27 of 33
2:18-cv-02247-DCN Date Filed 09/10/18 Entry Number 26 Page 2 of 2

IT IS SO OR])ERED.

 

 

David C. Norton
United States District Judge

September 10, 2018
Charleston, South Carolina

Page 2 of 2

 

 

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 28 of 33

Certification of Identity

Prlvacy Act Statement. ln accordance with 6 CFR § 5.2|, personal data sufficient to identify individuals
submitting requests t`or records under the Privacy Act of |974, 5 U.S.C. § 552a, is required. The purpose ofthis
solicitation is to ensure that the Oft`lce ot`inspector Gcncral For the Department ot`Homcland Security does not

wrongfully disclose records of individuals who are the subject of Department’s systems of records. Fai|ure to
furnish this information will result in no action being taken on the request. False information on this Form may
subject the requester to criminal penalties under 18 U.S.C. § 1001 and/or 5 U.S.C. § 552a(i)(3).

Full Name ofRequester' \g\Y\("\ Y (3\ l \v\ u\ pt (¢ \/

Citizenship Status’ it l'-(.\\r,-t\ t`E`i .\t if f `l'\,

Social Security Number 3 (Optlonal)__

comm Address_
pace orairt_ Place orBirch t.\SBlL

l declare under penalty of perjury under the laws of the United States ofAmerica that the
foregoing is true and correct, and that l am the person named above, and l understand that
any falsification ofthis statement is punishable under the provisions of 18 U.S.C. § 1001 by a
fine of not more than $10,000 or by imprisonment of not more than five years or both, and
that requesting or obtaining any record(s) under false pretenses is punishable under the

provisions of5 U.S.C. § 552a(i)(3) by a fine of not more than $5,000. All signatures under the
certification of perjury statement MUST be an original signature, as the DHS/OIG will g accept taxed
signatures. The signature must also be legible.

 

_,____.____

Requester’s Signature‘ .;= f¢»¢»'¢*‘/ DATE /¢"Z 9¢;" /E¥

{_,.-¢‘

 

OP'I`IONAL: Authorization to Release lni`ormation to Anotller Persan
(Thls form is to be completed by a requester who ts authorizing release of information relating to himself or
herself to another person or entity.)

Pursuant to 5 U.S.C. § 552a(b), l authorize the U.S. Department of Homeland Security, Ot't`lce of
lnspcctor General, to release any and all information relating to me to:

_ _ _ Nelson Mutl|ns R||ey 81 Scarborough LLP 81 Matthew A. Abee. Esqu're
Name of Recipient (Prlnt or Type name): '

1320 Main Street, 17th F|OOr, Columbla, SC 29201

P|\:use Print or Type Address

 

Address of Recipient:

 

,__/-~.y _
Requester’s Signature _r-./V¢~¢¢'f`rc¢l;"/ DATE /0/4//4)

L

 

' Name ofindividuul \vho is the subject ol` the record sought.

2 individual submitting a request under the 1’rivacy Act 01`1974 must bc either “a citizen ol`thc United States or an alien
law|`ull)l admitted for pcm\ancnt rcsidence," pursuant to 5 U.S.C. § 552ata)(2). Requcsts \vi|l be processed as Frecdom of
information Acl requests pursuant to 5 U.S.C. § 552, rather than Pri\-'acy Act requests_. t`or individuals who are not United
States citizens or aliens lawfully admitted l`or pem\anent rcsidence.

" Provtding your social security number is voluntary. You arc asked to provide your social security number onl_v to facilitate
the identification of records relating to you. Without your social security number, the Offlce of inspector General (OlG) may
not be able to locate any or all records pertaining to you.

4 Signature ol`individual who is the subject ol` the record sought.

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 29 of 33

EXHIBIT 3

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 30 of 33

_
l|l NELSON MuLLlNS NELsoN MuLLle Ru_EY&scARaoRouGH LLP
ATTORNEYS AND COUNSELORS AT LAW
Matthew A. Abee 1320 Main Street | 17th F|oor
Admitted in SC and NC Co|umbia, SC 29201
T 803.255.9335 T 803.799.2000 F 803.256.7500
matt.abee@ne|sonmu||ins.com nelsonmu||lns.com

October 17, 2018

Via USPS and Email

United States Department of Homeland Security
245 Murray Lane, SW

Mail Stop 0485

Washington, DC 20528-0485

Attn: General Counsel

ogc@hq.dhs.gov

RE: October l. 2018 Subpoena for the Production of Documents
Raquel Margarita Cocom V. Andrey Timofeev and Irina Timofeev
Federal C/A No.: 2:18-cv~02247
Our File No.: 033999.01914

To Whom it may concem:

On October l, 2018, our firm served the Department of Homeland Security With a subpoena for
the production of documents in the above referenced case. The response deadline was set for
yesterday, October 16, 2018, but I have not heard from your office regarding the subpoena,
Because trial is already scheduled in this expedited international child abduction matter for
November 8, 2018, please respond as soon as possible so that our office can determine Whether
court intervention to enforce the subpoena is necessary.

l would like to avoid that possibility and am Willing to discuss modifying or supplementing our
request so as to expedite the Department’s response, To that end, Ihave received a Certification
of Identity from the remaining subject of the subpoena, lrina Timofeev. I am enclosing a copy of
that form for your records in the hopes that Mrs. Timofeev’s authorization to release the requested
information to our firm can assist your office in its response.

I am available to discuss the subpoena or the Certification of Identity as your schedule perrnits.

Respectf`ully,

ph
/Csmt.,t» 4 »%u.

Matthew A. Abee
Enclosure

CA\_lFoRNlA | CoLoRADo | DlsTRlcT oF CoLuMBlA | FLoRlDA | GEoRGlA | MARYLAND | MAssAcHusErTs | NEw YoRK
NoRTH CARoLlNA | SouTH CARoLlNA | TENNEssEE | WEsT VlRGlNlA

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 31 of 33

Certification of Identity

Privacy Act Statement. In accordance with 6 CFR § 5.21, personal data sufficient to identify individuals
submitting requests for records under the Privacy Act of 1974, 5 U.S.C. § 552a, is required. The purpose of this
solicitation is to ensure that the Office of Inspector General for the Department of Homeland Security does not
wrongfully disclose records of individuals who are the subject of Department’s systems of records. Fai|ure to
furnish this information will result in no action being taken on the request. False information on this form may
subject the requester to criminal penalties under 18 U.S.C. § 1001 and/or 5 U.S.C. § 552a(i)(3).

Full Name of Requesterl T r{r\r_1 Ti“‘\c)§'UL°\»-\
Citizenship Status z Q§ ` ___

 

Social Security Number "’ (Optiona|)

CwemAddress_

Date ofBirch __ Pla¢e ofBirth 053 t’\

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct, and that I am the person named above, and I understand that
any falsification of this statement is punishable under the provisions of 18 U.S.C. § 1001 by a
fine of not more than $10,000 or by imprisonment of not more than five years or both, and
that requesting or obtaining any record(s) under false pretenses is punishable under the

provisions of 5 U.S.C. § 552a(i)(3) by a fine of not more than $5,000. All signatures under the

certification of perjury statement wl be an original signature, as the DHS/OIG will n_ot accept taxed
signatures. The signature must also 11 l iblc.

 

      

Requester’s Signature “ ""` DATE ll?' "\ ’\"C)

 

17 // /

OP'I`IONAL: Authorization to Release lnformation to Another Person

(This form is to be completed by a requester who is authorizing release of information relating to himself or
herself to another person or entity.)

Pursuant to 5 U.S.C. § 552a(b), I authorize the U.S. Department ofHomeland Security, Oftice of
Inspector General, to release any and all information relating to me to:

, _ _ Nelson Mu|llns R||ey & Scarborough LLP & Matthew A. Abee, Esquire
Name of Recipient (Prlnt or Type name):

Addms ofRecipiem: 1320 Main Street, 17th F|oor, columbia Sc 29201

Please Print or Type Address

 

 

Requester’s Signature DATE

 

l Name of individual who is the subject of the record sought.

2 lndividual submitting a request under the Privacy Act of 1974 must be either “a citizen of the United States or an alien
lawfully admitted for permanent residence,“ pursuant to 5 U.S.C. § 552a(a)(2). Requests will be processed as Freedom ol"
Information Act requests pursuant to 5 U.S.C. § 552, rather than Privacy Act requests, for individuals who are not United
States citizens or aliens lawfully admitted for permanent residence.

3 Providing your social security number is voluntary. You are asked to provide your social security number only to facilitate
the identification of records relating to you. Without your social security number, the Office of Inspeetor General (OlG) may
not be able to locate any or all records pertaining to you.

4 Signature of individual who is the subject of the record sought

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 32 of 33

EXHIBIT 4

Case 1:18-mc-00159-.]DB Document 1-1 Filed 10/30/18 Page 33 of 33

_
m N ELSON M U L L l NS NELsoN MuLLle RlLEY a scARaoRouGH LLP
ATToRNEYs AND couNsF.LQRs AT LAW
Mltthew A. Abee 1320 Maln Streat|11th F|oor
Admlmd ln sc and Nc columbla, sc 29201
T aoa.zss.ssas T aoa.1ss.2ooo F ooa.zss.vsoo
matt.abee@nelsonmulllns.com nelsonmulllns.com
October 24, 2018

Via USPS and Email

United States Department of Homeland Security

245 Murray Lane, SW

Mail Stop 0485

Washington, DC 20528-0485
Attn: General Counsel
ogc@hq.dhs.gov

RE: October 1, 2018 Subpoena for the Production ofDocuments
Raquel Margarita Cocom v. Andrey Timofeev and Irina Timofeev
F ederal C/A No.: 2:18-cv-02247
Our File No.: 033999.01914

To whom it may concem:

On October 1, 2018, our firm served the Department of Homeland Security With a subpoena for
the production of documents in the above-referenced case, The response deadline Was set for
October 16, 2018, but, despite a follow-up call, letter, and email on October 17, 2018, and another
voicemail today, I still have not heard from your office regarding the subpoena. Because trial is
already scheduled in this expedited international child abduction matter for November 8, 2018,
our office intends to proceed with a motion to compel compliance With the subpoena,

Iwould like to avoid filing the motion, so I am willing to discuss modifying or supplementing our
request so as to expedite the Department’s response, However, 1 cannot do so unless your office
contacts me to discuss the matter.

Respectl`ully,

imaa

Matthew A. Abee

CALlFoRNlA | coLoRAoo | Dlsmlcr oF CoLuMalA | FLoRloA | GEoRelA | MARYLAND | MAssAcHusETTa | NEw YoRK
Nonm CARoLlNA | Soura CARoLmA | TENNEesEE | WEs'r VchlmA

